DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/03/2022 has been entered. 

Claim Status
The amendment of 10/03/2022 has been entered. Claims 42 and 47-62 are pending in this US patent application. Claim 54 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/27/2021.
Claims 42, 47-53, and 55-62 are currently under examination and were examined on their merits.

Withdrawn Objections/Rejections
	All rejections of claims 63-64 set forth in the previous Office action are withdrawn in light of the amendment of 10/03/2022, which cancelled these claims.
	The rejection of the claims under 35 U.S.C. 112(b) as set forth in the previous Office action is withdrawn in light of the amendment of 10/03/2022, which removed the term “lipid-enriched” from the claims.

Claim Interpretation
Claim 42 recites a method of culturing cancer cells “to obtain a population of immortalized cancer cells comprising cancer stem cells and differentiated cancer cells”. This limitation recites the intended outcome of performing the method of claim 42. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. See MPEP § 2111.02 (II). A clause in a method claim does not receive weight when it simply expresses the intended result of a process step positively recited. See MPEP § 2111.04.  As such, any prior art that reads on the positively recited steps of claim 42 will be interpreted to read on the entirety of claim 42.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 42, 47-53, and 55-62 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application 2016/0017293 filed by Nistor et al., published 01/21/2016, in view of US patent application 2014/0243227 filed by Clevers et al., published 08/28/2014, and Iams et al., Clin. Cancer Res. 21(19): 4270-4277 (2015), as evidenced by Kahrilas, http://www.oeso.org/OESO/books/Vol_3_Eso_Mucosa/Articles/ART064.HTML, published May 1994, accessed 09/02/2021.

Nistor teaches methods of making and using hepatocellular carcinoma stem cells (see entire document, including page 1, paragraph 0002). The stem cells are obtained by acquiring a sample of hepatocellular carcinoma cells, dissociating the cells into a single cell suspension, and in vitro culturing the dissociated cells in a defined, serum-free medium on an adherent substrate (page 1, paragraphs 0008-0009; page 8, paragraphs 0095-0096; cf. claims 50, 55, and 61; cf. step (a) of claim 42; the Examiner notes that any adherent substrate for cell culture constitutes a “culture vessel”). The tissue sample can be a biopsy (page 4, paragraph 0052; cf. claim 62). The defined culture medium contains a basal medium comprising glycine, histidine, isoleucine, methionine, phenylalanine, proline, hydroxyproline, serine, threonine, tryptophan, tyrosine, valine, glucose, ascorbic acid, pyruvate, putrescine, thiamine, and glutathione (pages 9-10, Table 2; cf. claims 47-49 and 51; cf. lines 7-9 of claim 42). A supplement including albumin, lipids, insulin, progesterone, putrescine, selenite, glutathione, and transferrin is added to the medium (page 9, paragraph 107; page 11, Tables 3 and 4; cf. lines 7-9 of claim 42). The medium contains growth factors that act through the MAPK pathway, such as FGF and EGF (page 11, paragraph 0109; cf. lines 7-9 of claim 42). The cultures may be taken over by differentiated cells (page 13, paragraph 0137) and may contain mixtures of cancer stem cells and differentiated cells (page 5, Table 1; cf. step (a) of claim 42 [“…culturing cancer stem cells and differentiated cancer cells in a cell culture medium”]; the Examiner notes that, for a stem cell culture to be “taken over” by differentiated cells, there must exist a time point in which both stem cells and differentiated cells are present in the culture).
Kahrilas teaches that EGF is also known as epidermal growth factor and epithelial growth factor (see entire document, including page 1, paragraph 1). As such, the EGF of Nistor is epithelial growth factor as recited in instant claim 42.

However, Nistor does not teach that the culture medium contains IGF-1 or Y-27632 or that the adherent culture surface contains the ingredients recited in instant claims 56-60.

Clevers teaches stem cell culture media and methods (see entire document, including page 1, paragraph 0002). The stem cells may be cancer stem cells (page 1, paragraph 0009). The medium contains a ROCK inhibitor, such as Y-27632, during the culture of single cells for the prevention of anoikis (page 9, paragraph 0100; cf. claims 52-53; cf. step (b) and line 9 of claim 42). Adherent surfaces for the culture of stem cells include extracellular matrix materials, such as collagen, fibronectin, and entactin (page 12, paragraph 0129; cf. claims 56-60; the Examiner notes that paragraphs 0029-0030 of the instant specification indicate that collagen and fibronectin are examples of human-derived ECM components and that entactin is an example of a non-human-derived ECM component).

Iams teaches that IGF-1 acts through the MAPK pathway (see entire document, including page 4271, Figure 1; cf. line 8 of claim 42).

While Nistor does not teach that the culture medium contains IGF-1 as recited in instant claim 42, it would have been obvious to one of ordinary skill in the art to include IGF-1 in the culture medium of Nistor because Nistor teaches that the culture medium can include growth factors that act through the MAPK pathway and because Iams teaches that IGF-1 acts through the MAPK pathway. One of ordinary skill in the art would have a reasonable expectation that including the IGF-1 of Iams in the culture medium of Nistor would successfully result in the transmission of signals through the MAPK pathway in the cancer stem cells of Nistor.
While Nistor and Iams do not teach that the culture medium contains Y-27632 or that the adherent surface for the culture of the cancer stem cells contains collagen, fibronectin, or entactin, it would have been obvious to one of ordinary skill in the art to include Y-27632 in the culture medium rendered obvious by Nistor and Iams during the early phases of single cell culture because Clevers teaches that adding ROCK inhibitors, such as Y-27632, to a stem cell culture medium for cells such as cancer stem cells during single cell culture helps to protect the cells from anoikis. In addition, Clevers teaches that adherent surfaces for the culture of stem cells, such as cancer stem cells, can include extracellular matrix materials such as collagen, fibronectin, and entactin. One of ordinary skill in the art would have a reasonable expectation that including the Y-27632 of Clevers in the culture medium rendered obvious by Nistor and Iams would successfully protect the single stem cells from anoikis and that culturing the cells in the method rendered obvious by Nistor and Iams on a surface containing collagen, fibronectin, and/or entactin would successfully result in the adherence of the cells to the surface.
Therefore, claims 42, 47-53, and 55-62 are rendered obvious by Nistor in view of Iams and Clevers, as evidenced by Kahrilas, and are rejected under 35 U.S.C. 103.

The Supreme Court has acknowledged:

When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable variation…103 likely bars its patentability…if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill. A court must ask whether the improvement is more than the predictable use of prior-art elements according to their established functions……the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 U.S. 2007) (emphasis added).

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant has traversed the above rejection of the claims under 35 U.S.C. 103. Applicant states that Nistor does not teach obtaining a population of immortalized cancer cells comprising both cancer stem cells and differentiated cancer cells or culturing cancer stem cells and differentiated cancer cells together as recited in amended claim 42 (remarks, pages 5-6). This argument has been fully considered but has not been found persuasive.
As discussed above, Nistor teaches obtaining mixed cultures of stem cells and differentiated cells, contrary to Applicant’s argument. In addition, the limitation “to obtain a population of immortalized cancer cells comprising cancer stem cells and differentiated cancer cells” in the preamble of claim 42 recites the intended outcome of performing the method of claim 42 and does not receive patentable weight.

Therefore, the Examiner has maintained the rejections presented above.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897.  The examiner can normally be reached on Monday-Friday, 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        10/13/2022